On January 17, 1996, it was the judgment of the Court that Albert Clinton Dalton be sentenced to a term of forty (40) years in the Montana State Prison in Deer Lodge, Montana for the offense of Mitigated Deliberate Homicide. Pursuant to Section 46-18-202(2), M.C.A., the defendant shall not be eligible for parole or participation in a supervised release program while serving his time. It is further ordered that the defendant shall register as a violent offender, pursuant to Section 46-23-504 and 46-23-505, M.C.A., with the Department of Institutions, Chief of Police, and Sheriff of the County wherein he resides for a period of ten (10) years following his release from custody. The defendant shall further notify any law enforcement agency with whom he was last registered of any change in address as further set forth under the law and register with the Department of Institutions, Chief of Police and Sheriff if he should change his address during this ten (10) year period. That, however, thirty (30) years of defendant’s sentence is hereby suspended on the terms and conditions as listed in the January 17, 1996 judgment. Defendant shall receive credit for time served at Missoula County Jail from June 29, 1995, through date of sentencing, January 17, 1996, in the amount of two hundred three (203) days.
*77DATED this 23rd day of September, 1996.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was represented by Fred VanValkenburg, Deputy County Attorney of Missoula.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal